Citation Nr: 1616760	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a disability manifested by joint pain, to include bilateral knee, bilateral arm, and bilateral shoulder pain.
 
3.  Entitlement to service connection for a stomach disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.  He is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  

The Veteran was afforded a June 2010 RO hearing.  A hearing transcript is associated with the claims folder.

This issues were previously remanded by the Board in September 2013 for further evidentiary development.

Due to the evidence of record, the Board has separated the previously remanded issue of entitlement to service connection for a disability manifested by joint pain into two separate issues, as seen above.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Lumbar spondylosis was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

2.  The Veteran was not shown to have a disease or injury causing joint pain, to include bilateral knee, bilateral arm, and bilateral shoulder pain.

3.  A stomach disorder was not manifest during service and is unrelated to service.
4.  The Veteran's gastroesophageal reflux disease (GERD) is not shown to be caused or aggravated beyond its natural progression by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Lumbar spondylosis was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A disease or injury characterized by joint pain, to include bilateral knee, bilateral shoulder, and bilateral arm pain, was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A stomach disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 
4.  GERD was not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these issues in September 2013.  The Board instructed the RO to: (1) obtain updated VA treatment records; (2) schedule the Veteran for a VA joint examination to determine the etiology of the Veteran's claimed joint disorder; (3) schedule the Veteran for a VA stomach/digestive examination to determine the etiology of his claimed stomach disorder; and (4) readjudicate the claims. 

VA obtained updated VA treatment records and associated them with the file.  The Veteran was scheduled for and attended an October 2013 VA digestive and stomach examination and a November 2013 spine examination.  The issues were readjudicated in a December 2013 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised by an October 2007 letter of the evidence and information necessary to substantiate his service connection claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the May 2008 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records or relevant social security medical records exist.  The Board notes that the Veteran identified potential private treatment records at his June 2010 RO hearing, but has failed to provide VA with such records, or in the alternative, further information and authorization to obtain such records, despite being provided with proper notice and adequate time to do so.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA stomach/digestive examination in October 2013 and a November 2013 spine examination.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Service Connection for a Lumbar Spine Condition

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities such as arthritis are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  However, the combat presumption cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A. § 1154(b)  relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required." Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  As the Veteran has verified combat experience, the Board has considered the provisions of 38 U.S.C.A. § 1154(b) in reaching its decision.

The Veteran has alleged that he has joint disabilities, to include a back disability, due to his in-service injuries incurred during combat.  A May 2009 VA x-ray report diagnosed the Veteran with osteoarthritis of the lumbar spine.  The November 2013 VA examiner confirmed a diagnosis of lumbar spondylosis, another term for osteoarthritis.  

As noted, the Veteran has claimed that his back condition is due to his military service, specifically stressful combat related activities such as jumping out of helicopters.  Under the provisions of 38 U.S.C.A. § 1154(b), such contentions are certainly sufficient to establish an in-service event.  The Veteran is also competent to report that he has back pain.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. 

The record reflects that the Veteran served on active duty from December 1965 to December 1967.  At the Veteran's October 1965 enlistment examination, he denied any bone, joint, or other deformity and denied arthritis or rheumatism.  Physical examination at the Veteran's separation revealed a normal spine and musculoskeletal system.  The Veteran specifically denied recurrent back pain and any other joint condition.  In a December 1967 statement, the Veteran stated that he underwent a separation medical examination more than 3 working days prior to his departure from place of separation and that to the best of his knowledge there had been no change in his medical condition.  Additional service treatment records do not document any treatment for or complaints of back pain, or any other relevant notations. 

The first report of a back disability, or the manifestations of such a condition, was a March 2003 report of low back pain in VA treatment records.  The Veteran complained of sporadic lower back pain in subsequent treatment records.  The first objective medical evidence of osteoarthritis of the lumbar spine was the May 2009 x-ray results.

At the Veteran's November 2013 VA examination, the Veteran reported falling from a helicopter while holding an ammunition box and landing on his back.  The Veteran reported immediate pain, but he continued on and did not have restrictions or light duty.  The Veteran did not recall if the pain subsided and then recurred, or if it never subsided.  The Veteran reported seeing a doctor in the late 1960's or early 1970's for lower back pain and he was prescribed with muscle relaxers.  The examiner reviewed the Veteran's entire claims file and addressed the Veteran's service treatment records.  The examiner noted the Veteran's separation examination which revealed a normal spine upon physical examination and during which the Veteran denied recurrent back pain, arthritis, or any other joint condition.  The examiner further acknowledged the VA treatment records documenting lower back pain as far back as March 2003.  Ultimately, the November 2013 VA examiner concluded that the Veteran's lumbar spondylosis was less likely than not related to his military service.  The examiner's supporting rationale addressed the Veteran's 1967 separation examination., a lack of complaints of back pain until 2003, and a review of the entire claims file, to include the Veteran's lay statements with respect to combat related occurrences.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the November 2013 VA examiner's opinion that the Veteran's lumbar spondylosis is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his back during combat, and may have experienced a continuity of symptoms since such injury.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.

In view of the provisions of 38 U.S.C.A. § 1154(b), the Board accepts that the Veteran fell from a helicopter while in combat, or otherwise injured his back during combat.  However, section 1154 addresses what happened then, not whether the disorder was chronic or whether there is a nexus between in-service events.  Even when accepting his report of combat experiences as correct, the subsequent normal separation examination and specific denial of any back or joint conditions allow VA to legitimately question whether he really had a chronic disease.  38 C.F.R. § 3.303(b).  Stated differently, a chronic process was not noted within the meaning of section 3.303.

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  While the Veteran has generally asserted a continuity of symptoms, the Board notes that at his November 2013 VA examination he was "not sure if the pain subsided then recurred or never subsided."
The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In addition, the normal separation examination and the lack of any notation of back pain in treatment records until 2003 undermine the assertion that he has been experiencing back pain since discharge.  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's lumbar spondylosis to service.  The contemporaneous records establish that the spine was normal at separation, there were no manifestations of lumbar spondylosis or any other relevant back condition within one year of separation, and lumbar spondylosis was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, lumbar spondylosis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history on in-service events, the Board finds that the service treatment records do not show a combination of low back manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that lumbar spondylosis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record does not show that the condition was manifest until at the earliest March 2003.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have lumbar spondylosis or any relevant back condition in service and did not have characteristic manifestations of such a condition until many years after discharge.  

In essence, the evidence establishes that the Veteran had a normal spine upon separation and experienced the onset of back symptoms many years after service.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran and the self-reported history continuity. 

The more probative evidence establishes that he did not have lumbar spondylosis during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of the condition is unrelated to service. 

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.
IV.  Service Connection for Joint Pain

The Veteran's original September 2007 service connection claim was for "joint pain."  The Veteran has at times reported pain of the knees, back, shoulders, and arms.  As noted in the Introduction, the Board has separated the issue of service connection for lumbar spine spondylosis in accordance with the evidence of record.  The Board will now address the Veteran's service claim for generic joint pain, specifically bilateral knee, bilateral shoulder, and bilateral arm pain.

The requirements for direct service connection as delineated above apply.  Relevant to these circumstances, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

Here, the Veteran has reported the presence of joint pain, specifically of the knees, shoulders, and arms.  A November 2007 VA treatment record documents joint pains of the back, shoulders, and knees.  The Veteran is certainly competent to report the presence of joint pain and the Board finds such reports to be credible.

The Veteran contends that this joint pain is due to stressful combat related activities, to include jumping out of helicopters.  Under the previously discussed provisions of 38 U.S.C.A. § 1154(b), the Board certainly accepts the Veteran's contention that he experienced pain in the identified joints as a result of combat.  In addition, the Board acknowledges that service treatment record document a February 1967 fragment wound to the right shoulder from enemy sniper fire.  There was no artery or nerve involvement.  Physical examination at the Veteran's separation examination revealed normal extremities and a normal musculoskeletal system.  The Veteran also specifically denied any bone, joint, or other deformity, or any other relevant condition upon separation.

Here, the preponderance of the evidence is against the claim.  Service connection is granted when there is evidence of in-service disease or injury resulting in disability. 38 U.S.C.A. § 1110.  While the Board does not dispute the presence of pain,  the Veteran has presented no competent evidence of pathology (disease or injury) to account for his post-service complaints of joint pain.  At this time, there is no competent evidence of pathology that would account for his post-service complaints.  The Veteran has not asserted that a medical professional provided him with a diagnosis during service or at any time thereafter of a disease or injury to account for his reported joint pain.  Jandreau, supra.  There is no indication that he has ever been diagnosed with a disease or injury of the knees, shoulders, or arms. 

Pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.  Rather, there must be a disability and one that results from a disease or injury.  While the Veteran may believe that he has a joint disorder of the knees, shoulders, and arms, he is not competent to diagnose an unobservable condition and indeed he has not done so, stating only that he has pain.  Since there is no identifiable disease or injury in this case, there is no basis for service connection of a disorder productive of joint pain of the knees, shoulders, and arms.  Id. 

In addition, other than his lay statements, there is no reliable evidence linking his post-service complaints to an event during service.  At best, there are post-service reports of pain without evidence of disease or injury.  Id. 

In other words, there is no other underlying disease or injury, or no identified pathology with respect to the joints. Id.  In order to qualify for compensation under 38 U.S.C.A. §§ 1110, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Thus, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Service Connection for GERD/Stomach Disorder

The Veteran seeks service connection for a stomach disorder, originally claimed as nervous stomach in his September 2007 service connection claim.  The Veteran has specifically alleged that his stomach condition is related to his service-connected PTSD, to include at his June 2010 RO hearing.

The requirements for direct service connection as delineated above generally apply.  However, it is of note that the Veteran's current diagnosis of GERD is not a disability identified as "chronic" under 38 C.F.R. § 3.309(a).  As a result, the provisions of 38 C.F.R. §§ 3.303(b) and 3.307(a), as well as the findings of Walker, supra, are not applicable.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b)  was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

With respect to direct service connection, a review of service treatment records show a single complaint of "acid stomach."  There are no additional relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a stomach condition.  At the Veteran's separation examination, physical examination revealed a normal gastrointestinal system.  The Veteran specifically denied frequent indigestion, stomach, liver, or intestinal trouble, and did not report any other relevant symptoms.  

A November 2007 VA treatment record documents the Veteran's report of having a "nervous stomach in connection with anxiety."  At the Veteran's October 2013 VA examination he reported that he saw his family doctor through the 1980's for his nervous stomach.  At the Veteran's June 2010 RO hearing, he reported that his stomach condition began in the early or mid-1990's. 

As previously noted, the October 2013 VA examiner diagnosed the Veteran with GERD.  After a review of the Veteran's claims file, the examiner concluded that the Veteran's GERD is less likely than not related to his military service.  In reaching this conclusion, the examiner explained that the medical literature does not support that a finding that the Veteran's isolated and self-limited episode of "acid stomach while in service, which was treatable with over-the-counter medication, would cause or result in symptoms of GERD later in life.  The examiner further noted that the Veteran's service treatment records provided no evidence of symptoms or a diagnosis of GERD.

The Board accepts the October 2013 VA examiner's opinion that the Veteran's GERD is less likely than not related to his military service as highly probative medical evidence on this point.  The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.

To the extent, that the Veteran's lay assertions of record can be construed as evidence that he had a stomach condition in service the Board finds these statements are not competent evidence.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, the etiology of GERD, or any condition of the digestive system, is a complex medical matter beyond the expertise of a layperson.  Jandreau, supra.  In this instance, there is no indication that an individual with appropriate expertise diagnosed the Veteran with GERD in-service.  As previously noted, the evidence of record suggests that the Veteran was not diagnosed with GERD until the 1980's, at the earliest.  There is no indication in the record, through either medical or lay evidence, of manifestations of GERD prior to the 1980's.

To the extent that the Veteran has asserted a continuity since service, the Board again notes that provisions 38 C.F.R. § 3.303(b) and Walker, supra, do not apply in this instance.

While the Veteran has not specifically linked his GERD to his combat experience, the Board has considered the provisions of 38 U.S.C.A. § 1154(b).  However, as previously noted, section 1154 addresses in-service occurrences, not whether the disorder was chronic or whether there is a nexus between in-service events.  Thus, the Veteran's separation examination documenting a normal gastrointestinal system and the lack of evidence suggesting manifestations or a diagnosis of GERD until the 1980's, allows VA to legitimately question whether he really had a chronic disease.  38 C.F.R. § 3.303(b).  

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's GERD to service.  The contemporaneous records establish that the gastrointestinal system was normal at separation.  The more probative evidence establishes that he did not have GERD during service and that his current condition is not related to the single in-service report of "acid stomach."  The evidence establishes that the remote onset of GERD is unrelated to service.   For all of these reasons, service connection on a direct basis is not warranted for GERD.

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's GERD was caused or aggravated beyond its natural progression by his service-connected PTSD.

The Veteran's October 2013 VA examiner concluded that the Veteran's GERD was less likely than not secondary to his service-connected PTSD.  The examiner explained that medical literature does not support a finding that PTSD causes, results in, or aggravates GERD.  The examiner rendered this opinion after a thorough review of the Veteran's entire claims file, to include the medical and lay evidence of record.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed GERD to his service-connected PTSD.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his GERD and PTSD have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current GERD was not caused by or aggravated by his service-connected PTSD.  The Board finds that the Veteran's lay statement are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed GERD is directly related to service, or in the alternative, secondary to service-connected PTSD, and the claim must be denied.


ORDER

Entitlement to service connection for a disability manifested by joint pain is denied.

Entitlement to service connection for a disability manifested by joint pain, to include bilateral knee, bilateral arm, and bilateral shoulder pain is denied.
 
Entitlement to service connection for a stomach disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


